DETAILED ACTION
This is a first Office action on the merits to the application filed 07/09/2020. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,5,9,11,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “…provide an indication ….determined based on indications, from the participating APs”. It is not clear that the first indication recited is the same or different than the second indication recited. As a result, claim 2 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites “…provide an acknowledgement…” It is not clear to what is the acknowledgment provided. For examining purposes, the acknowledgement is provided to all devices in the network. As a result, claim 5 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “…obtain a second indication that …” It is not clear what the source of the second indication could be. For examining purposes, the STA would be the source of the second indication. As a result, claim 9 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “…to output, for transmission, a second indication…” It is not clear to what is the output provided. For examining purposes, the output is provided to the STA. It is also not clear that this “second indication” is the same or different than the “indication” recited in claim 3, or the same or different than the “second indication” in claim 9. For purposes of examination, this “second indication” is the same as the “indication” in claim 3. As a result, claim 11 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “…to obtain information from the station…”. It is not clear that is “information’ is the same or different than the “information” recited in claims 15 and 16. For examining purposes, this “information” is transmitted by the STA, and received by the first AP. As a result, claim 18 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6, 8-14, 17, 19-24, 27, 29-30 are rejected under 35 U.S.C 103 as being unpatentable over Ansari et al. (WO 2017/088986), hereinafter “Ansari”, in view of Zhang (EP 3043486), hereinafter “Zhang”.

Regarding claim 1, Ansari teaches:
An apparatus for wireless communications by a station, comprising:
 a processing system configured to (Ansari, Fig 18: Processor 1104):
determine orthogonal frequency resources allocated to each of the         participating APs for the parallel transmissions; (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast by the AP to all nodes, indicating the radio resources assigned to the nodes.)  
and
an interface (Ansari, Fig 18:Interface 1102) configured to obtain one or more of the data frames on the orthogonal frequency resources within the transmit opportunity (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Ansari does not teach:

determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity;
However, Zhang teaches:
associate with a set of access points (Zhang, Fig. 1: Coordinated multiple APs for joint transmission);
determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity (Zhang, Fig.8, page 12: 24-29: AP1-AP3 in coordinated relationship, with channel resources for APs reserved for joint transmission);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lin into the method of Ansari apply transmission from more than one AP to a single user station to improve on efficient use radio resources and enhance STA receiver reliability.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2, Ansari teaches:
The apparatus of claim 1, wherein the processing system is further configured to provide an indication to at least one of the set of APs that the station has enabled or disabled capability to obtain data frames on the orthogonal frequency resources (Ansari, Fig 4, p.19:15-24: Step 402 – Node sends to AP access request specifying the node availability and other access parameters for the data to be exchanged. Fig. 5: Access Request from Node 602)

Regarding claim 3, Ansari teaches:
The apparatus of claim 1, wherein: 
the interface is further configured to obtain, from an AP of the set that has gained access to a wireless medium for the transmit opportunity, an indication that the data frames target the same station; and 
the processing system is further configured to monitor the orthogonal frequency resources for the data frames based on the indication (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes, indicative of the radio resources assigned to the nodes. Page 27:35-38: Beacon/broadcast 604 contains the radio resource assignment information for data-based exchange, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.)

Regarding claim 4, Ansari teaches:
The apparatus of claim 3, wherein the indication comprises at least one of:
 a bit or field that explicitly indicates the data frames target the same station (Ansari, page 24:10-12: Beacon frame contains information specifying the assignment of the time slots for the data frames, Fig. 6).

Regarding claim 5, Ansari teaches:
The apparatus of claim 1, wherein the processing system is further configured to provide an acknowledgment of the data frames obtained by the station and further wherein: P&S Ref. No. 193681USQUALCOMM Ref. No.: 19368126 
the acknowledgment of the data frames is provided via separate acknowledgments using the orthogonal frequency resources allocated to each of the participating APs (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange 606s using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 6, Ansari teaches:
The apparatus of claim 1, wherein the interface is further configured to: 
obtain a first frame from an AP of the set that has gained access to a wireless medium for the transmit opportunity (Ansari Fig 5, 6: Beacon frame is broadcast  by the AP for all at the beginning of the cycle); and 
output a second frame for transmission after obtaining the first frame (Ansari Fig. 5, 6: Access Request from Nodes 602 follow after the beacon frame, during the Contention phase 502.).

Regarding claim 8, Ansari teaches:
The apparatus of claim 1, further comprising a receiver configured to receive the one or more of the data frames on the orthogonal frequency resources within the transmit opportunity, wherein the apparatus is configured as the station. (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes, indicative of the radio resources assigned to the nodes.)

Regarding claim 9, Ansari teaches:
An apparatus for wireless communications by a first access point (AP), comprising: 
a processing system (Ansari, Fig. 17, Processor 1004) configured to provide to one or more second APs of a set of APs that includes the first AP, an indication of orthogonal frequency resources allocated to each of the second APs for participating in parallel transmissions of data frames to a station within a transmit opportunity in which the first AP has gained access to a wireless medium (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes and other APs, indicative of the radio resources assigned to the nodes/APs. Page 27:35-38: Beacon/broadcast 604 contains the radio resource assignment information for data-based exchange, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.)
; and 
an interface (Ansari, Fig. 17: Interface 1002 for radio communication with nodes) configured to output, during the transmit opportunity, a first data frame of the data frames for transmission to the station. (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Regarding claim 10, Ansari teaches:
The apparatus of claim 9, wherein: 
the interface is further configured to obtain a second indication that the station has enabled or disabled capability to obtain data frames on the orthogonal frequency P&S Ref. No. 193681USQUALCOMM Ref. No.: 19368127 resources and the processing system is further configured to decide whether to participate in parallel transmissions of subsequent data frames to the station based on the second indication (Ansari, Fig 4, p.19:15-24: Step 402 – Node sends to AP access request specifying the node availability and other access parameters for the data to be exchanged. Fig. 5: Access Request from Node 602)

Regarding claim 11, Ansari teaches:
The apparatus of claim 9, wherein the interface is further configured to output, for transmission, a second indication that the data frames target the same station and further wherein the second indication comprises of: 
a bit or field that explicitly indicates the data frames target the same station (Ansari, page 24:10-12: Beacon frame contains information specifying the assignment of the time slots for the data frames, Fig. 6).

Regarding claim 12, Ansari teaches:
The apparatus of claim 9, wherein the interface is further configured to obtain, from the station, an acknowledgment of the first data frame (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 13, Ansari teaches:
The apparatus of claim 12, wherein the acknowledgment is obtained by using orthogonal frequency resources allocated to the first AP for the first data frame (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange 606s using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 14, Ansari teaches:
The apparatus of claim 12, wherein the acknowledgment is obtained via a bandwidth that spans the orthogonal frequency resources allocated to the first AP and each of the second APs participating in the parallel transmissions of the data frames to the station. (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 17, Ansari teaches:
The apparatus of claim 15, wherein the information is provided via a trigger frame. (Ansari, Page 21:33-34: The broadcast/beacon information in the broadcast message also serves to implicitly time-synchronize the radio access network. Fig. 5, 6: Beacon starts the Cycle.)


Regarding claim 19, Ansari teaches:
The apparatus of claim 9, further comprising a transmitter configured to transmit (Ansari, Fig. 17, Interface 1002 for radio communication with nodes (Page 38:7-9), during the transmit opportunity, the first data frame of the data frames to the station, wherein the apparatus is configured as the first access point (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Regarding claim 20, Ansari teaches:
An apparatus for wireless communications by a first access point (AP), comprising: 
a processing system (Ansari, Fig. 17, Processor 1004) configured to generate a first data frame; and 
an interface (Ansari, Fig. 17: Interface 1002 for radio communication with nodes) configured to: 
obtain, from a second AP of a set of APs that includes the first AP, an indication of orthogonal frequency resources allocated to the first AP for participating in parallel transmissions of data frames to a station within a transmit opportunity in which the second AP has gained access to a wireless medium (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes and other APs, indicative of the radio resources assigned to the nodes/APs. Page 27:35-38: Beacon/broadcast 604 contains the radio resource assignment information for data-based exchange, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.); and 
output, during the transmit opportunity, the first data frame of the data frames for transmission to the station (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Regarding claim 21, Ansari teaches:
The apparatus of claim 20, wherein: the interface is further configured to obtain a second indication that the station has enabled or disabled capability to obtain data frames on the orthogonal frequency resources and the processing system is further configured to decide whether to participate in parallel transmissions of subsequent data frames to the station based on the second indication (Ansari, Fig 4, p.19:15-24: Step 402 – Node sends to AP access request specifying the node availability and other access parameters for the data to be exchanged. Fig. 5: Access Request from Node 602)

Regarding claim 22, Ansari teaches:
The apparatus of claim 20, wherein the interface is further configured to: obtain, from the second AP, a second indication that the data frames target the same station (Ansari, page 24:10-12: Beacon frame contains information specifying the assignment of the time slots for the data frames, Fig. 6).;
and 
output the first data frame based on the second indication Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 23, Ansari teaches:
The apparatus of claim 22, wherein the second indication comprises at least one of:
 a bit or field that explicitly indicates the data frames target the same station; (Ansari, page 24:10-12: Beacon frame contains information specifying the assignment of the time slots for the data frames, Fig. 6). 

Regarding claim 24, Ansari teaches:
The apparatus of claim 20, wherein the interface is further configured to obtain, from the station, an acknowledgment of the first data frame and further wherein: 
the acknowledgment is obtained by using orthogonal frequency resources allocated to the first AP for the first data frame (Ansari, Fig. 5 and 6, Page 27:35-38: Data-based exchange 606s using the orthogonal resource indicated by the beacon frame, shown in Frequency channel 1 (512) and frequency Channel 2 (514) in Fig. 6.).

Regarding claim 27, Ansari teaches:
The apparatus of claim 25, wherein the information is obtained via a trigger frame. (Ansari, Page 21:33-34: The broadcast/beacon information in the broadcast message also serves to implicitly time-synchronize the radio access network. Fig. 5, 6: Beacon starts the Cycle.)

Regarding claim 29, Ansari teaches:
The apparatus of claim 20 further comprising a transceiver (Ansari, Fig. 17, Interface 1002 for radio communication with nodes (Page 38:7-9) configured to receive the indication and transmit the first data frame of the data frames to the station, wherein the apparatus is configured as the first access point. (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).

Regarding claim 30, Ansari teaches:
A method for wireless communications by a station, comprising: 
determining orthogonal frequency resources allocated to each of the participating APs for the parallel transmissions (Ansari, Fig. 5 and 6, Beacon frame 604 is broadcast from the AP to all nodes, indicative of the radio resources assigned to the nodes.)  
; and 
obtaining one or more of the data frames on the orthogonal frequency resources within the transmit opportunity. (Ansari, Fig. 4, p. 19: 15-24: Step 406 - Exchange data between the node and the access point using the assigned radio resource. Fig. 5: Data exchange slots 606).
Ansari does not teach:
associate with a set of access points (APs);
determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity;
However, Zhang teaches:
associate with a set of access points (Zhang, Fig. 1: Coordinated multiple APs for joint transmission);
determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity (Zhang, Fig.8, page 12: 24-29: AP1-AP3 in coordinated relationship, with channel resources for APs reserved for joint transmission);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lin into the method of Ansari apply transmission from more than one AP to a single user station to improve on efficient use radio resources and enhance STA receiver reliability.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 7, 15, 16, 18, 25, 26 and 28 are rejected under 35 U.S.C 103 as being unpatentable  over “Ansari”, in view of “Zhang”, in further view of Oteri et al. (US20160073429) hereinafter “Oteri”.

Regarding claim 7, Ansari and Zhang do not teach:
The apparatus of claim 1, wherein the processing system is further configured to: 
provide information to the participating APs for use in setting power of their parallel transmissions and further wherein the information comprises at least one of a target receive signal strength or a transmit power of the station
However, Oteri teaches the general principle of using Transmit Power control:
provide information to the participating APs for use in setting power of their parallel transmissions and further wherein the information comprises at least one of a target receive signal strength or a transmit power of the station (Oteri, [0052, 0056]: Oteri teaches that Transmit Power Control (TPC) in a wireless network has many uses and can be implemented as a known standard for directing transmitters to perform at set power levels. In IEEE 802.11 networks, the STA/transmitter may send a TPC report that may include the transmit power and link margin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15, Ansari and Zhang do not teach:
The apparatus of claim 9, wherein the processing system is further configured to provide information to the second APs for use in setting power of their parallel data transmissions to the station. 
However, Oteri teaches: 
the processing system is further configured to provide information to the second APs for use in setting power of their parallel data transmissions to the station. (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 16 and 26, Ansari and Zhang do not teach:
The apparatus of claim 15, wherein the information comprises at least one of: a target received signal metric of the station, a transmit power of a first frame output for transmission by the first AP, or a received power of a second frame obtained by the first AP from the station.
However, Oteri treaches:
the information comprises of: a transmit power of a first frame output for transmission by the first AP. (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP, for the second AP to determine its own transmit power). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 18 and 28, Ansari and Zhang to not teach:
The apparatus of claim 9, wherein the interface is further configured to obtain information from the station for use in setting the transmit power for transmission of the first data frame and further wherein the information comprises at least one of a target received signal strength metric of the station or a transmit power of the station
However, Oteri teaches:
interface is further configured to obtain information from the station for use in setting the transmit power for transmission of the first data frame and further wherein the information comprises of a transmit power of the station (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP, for the second AP to determine its own transmit power). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 25, Ansari and Zhang to no teach:
The apparatus of claim 20, wherein: 
the interface is further configured to obtain information from the second AP for use in setting the transmit power of the first data frame; and 
the processing system is further configured to set a transmit power for the first data frame based, at least in part, on the information.
However, Oteri teaches:
the interface is further configured to obtain information from the second AP for use in setting the transmit power of the first data frame; and 
the processing system is further configured to set a transmit power for the first data frame based, at least in part, on the information. (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (second AP to the first AP) and then set the transmit power of the first AP for data transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Ansari in view of Zhang in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461